FILED
                             NOT FOR PUBLICATION                            JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YU QUN HUANG,                                    No. 09-72497

               Petitioner,                       Agency No. A044-999-326

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Yu Qun Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s order finding Huang removable and denying her application under 8

U.S.C. § 1186a(c)(4)(B) for waiver of the joint filing requirement to remove the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditional basis of her lawful permanent resident status. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial of

the waiver, Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1147 (9th Cir. 2005), and

we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding where

the record reveals several internal inconsistencies in Huang’s testimony regarding

her and her former spouse’s living arrangements, where her former spouse lived

after his surgery, and who cared for him during his convalescence. Because these

inconsistencies go to the heart of whether the marriage was entered into in good

faith, substantial evidence supports the denial of Huang’s waiver application. See

id. at 1148; 8 U.S.C. § 1186a(c)(4) (alien must demonstrate eligibility for said

waiver).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72497